DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2668565 (Clay) in view of US 10407804 (Benelli).
	Regarding claims 1, 8 and 22, ‘565 discloses: Method for manufacturing a stretch fabric and the stretch fabric itself (fabric shown in figs. 5-8 is inherently manufactured by a method and as in par. 9 yarn is held ‘stretched’ or under tension) comprising the following operating steps: providing a stretch twisted yarn (fig. 4 is under tension and wrapped/twisted) comprising a plurality of single threads twisted together (shown clearly in fig. 4) and wherein the plurality of single threads comprises: a pair of mixed threads (shown clearly in fig. 4), said mixed threads comprising substantially inextensible plant fibers (cotton or other inextensible textile 8) mixed with water-soluble fibers (alginate is disclosed as a ‘solvent soluble’ material by ‘565 yarn/fabric and alginate is recited in instant application’s claim 6 as a ‘water soluble fiber’), and an elastic single thread (india rubber or other elastic 7); providing a further yarn (‘further yarns’ are shown in figs. 1-3 that are shown woven into fabric with yarn from fig.4 in the fabrics shown by figs. 5 and 6); manufacturing a fabric through weaving by interlacing a set of threads of said stretch twisted yarn with a set of threads of said further yarn ((‘further yarns’ are shown in figs. 1-3 that are shown woven into fabric with yarn from fig.4 in the fabrics shown by figs. 5 and 6); and dissolving said water-soluble fibers from said fabric (fig.7 shows woven fabric after solvent dissolving treatment; water is a solvent and fibers dissolved are disclosed as alginate which is inherently water soluble).
	‘565 discloses all of claim 1 absent ‘said elastic thread comprising synthetic elastic fibers’ and all of claim 8 absent the elastic thread comprising polyurethane.
	In one aspect, prima facie obviousness can be established by noting that the reference states ‘india rubber or other known elastic’ materials.  Certainly, all parties would likely concede it would have been obvious to one of ordinary skill in the art prior to filing the invention to replace the use of synthetic rubber/elastic materials in place of natural rubber/elastic materials as a widely, known and wholly predictably successful modification of a weaving process/woven fabric for the production of a woven fabric with the desired elastic properties for the desired end use.
	For further evidence, ‘804 is referenced as it teaches, “elasticized fabric” made from ‘an elastomer such as a polyurethane synthetic fibre (par. 63)’ to provide the fabric with the desired elastic properties for the desired end use.
	Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to replace the use of synthetic rubber/elastic/polyurethane materials in place of natural rubber/elastic materials as a widely, known and wholly predictably successful modification of a weaving process/woven fabric for the production of a woven fabric with the desired elastic properties for the desired end use.
	Regarding claims 2, 3, 9, 16; ‘565 discloses any of the yarns shown in figs 1 (inextensible cotton/plant), 2 (inextensible cotton/plant), 3 (inextensible cotton yarn pair mixed with elastic unstretched) and 4 (inextensible cotton yarn pair mixed with elastic stretched and twisted); are woven with each other in figs. 5 and 6.  
	Regarding claim 6, ‘565 discloses the solvent soluble fiber is alginic fiber that is inherently also ‘water soluble’ as instant application’s claim 6 recites that alginic fiber is a ‘water soluble fiber’.  
	Regarding claims 17, 18, 19 and 20; ‘565 discloses in figs 5 and 6; wefts comprising stretch twisted yarns from fig. 4 alternating with inextensible yarns from fig. 1 and/or 2 (claim 17); warps comprising plurality of inextensible yarns from figs. 1 and 2 and/or alternating with stretch twisted yarns from fig. 4,as stated in col. 4, lines 30-38 (claim 18 and 19 and 20).
	‘565 does not disclose the bast recited in claims 4, 10 and 13; the linen recited in claims 5, 11 and 14; nor the animal/silk recited in claims 12 and 15.
	‘565 does recognize the variability of the materials used as the inextensible fiber.  ‘565 explicitly teaches, ‘cotton or any other desired materials’ as the inextensible fibers.
	’804 is referenced as it teaches explicitly, “It is, furthermore, a feature of the present invention to provide such a yarn containing linen fibres.
It is also a feature of the present invention to provide such a yarn containing ramié fibres (bast is equivalent to ramie and hemp).
It is also a feature of the present invention to provide such a yarn containing hemp fibres (bast is equivalent to ramie and hemp).
It is a particular feature of the present invention to provide such an elastic thread yarn which has an elasticity at least comparable with other commercially-available elasticized fabrics.
The invention aims also at providing such a yarn which is easy and cheap to produce. 
Another feature of the invention is to provide a method for preparing such an elastic thread yarn.
It is also comprised in the scope of the invention to provide an elasticized fabric based on stiff and relatively inelastic fibres, which is substantially free from the so-called “orange skin” defect, i.e. from small yarn masses or yarn lumps distributed on the surface of the fabric, and which has a surface roughness and a look comparable with other commercially-available elasticized fabrics that contain cotton, wool or other natural and/or synthetic fibres (pars. 19-26).”
‘804 also teaches silk as a common inextensible fiber used along with elastic threads for forming elastic fabrics (pars. 8 and 9).
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the inextensible yarn materials used in ‘565 to further include linen, bast and/or animal/silk materials as widely known commonly used inextensible materials combined with elastic materials for the product of textiles with desired elastic properties.
Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2668565 (Clay) in view of US 10407804 (Benelli) as applied to claims listed above, and further in view of US 6162852 (Honeycutt et. al).
The combined teachings cited above disclose/teach as obvious all previous claims but they do not teach the water soluble fibers as polyvinyl alcohol nor the solvent used to dissolve being an alkaline solution.
‘565 does fully disclosed ‘water soluble’ alginate fiber/yarn material as the material to be dissolved.  Inherently water is a solvent that dissolves alginate fiber/yarn material.
‘852 is referenced as it teaches, “fibers according to the present invention can be woven with, for example, polyvinyl alcohol fibers to create a woven product that remains disposable or dispersable in hot, alkaline liquid (par. 29).”
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the dissolvable fibers used in ‘565 to be polyvinyl alcohol fibers and use of an alkaline liquid solvent to dissolve the PVA fibers to create a woven fabric that remains dispersible in hot, alkaline liquid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various elastic textiles using similar components, materials, and processing requirements as those claimed are attached to establish the general state of the art.
	





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732